Citation Nr: 1451914	
Decision Date: 11/24/14    Archive Date: 12/02/14

DOCKET NO.  10-10 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1988 to November 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Indianapolis, Indiana Department of Veterans Affairs Regional Office (RO).  

In the February 2009 substantive appeal, the Veteran requested that he be provided a hearing before a member of the Board.  However, in a subsequent October 2010 statement, before the requested hearing was scheduled, the Veteran withdrew the hearing request through the representative and asked that a decision be made with the evidence already of record.


FINDING OF FACT

The Veteran has not been diagnosed with PTSD or any other psychiatric disability during or contemporary to the pendency of the claim and personality disorder is not a disability for which service-connection can be granted.  


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  As part of the notice, VA must specifically inform the claimant and representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).  

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement also applies to the effective date and rating elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was mailed letters in March 2008 and March 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The March 2008 and March 2010 letters also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claims. 

The Board also finds the Veteran has been provided adequate assistance in response to his claim.  The Veteran's service medical records are of record.  Post-service VA treatment records have been obtained.  Additionally, VA has obtained an examination with respect to the claim.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2014).

Generally, service connection for PTSD based on an in-service stressor requires medical evidence establishing a diagnosis of PTSD, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).

Where a Veteran served for at least 90 days during a period of war and manifests a psychosis to a degree of 10 percent within one year from the date of termination of that service, that psychosis shall be presumed to have been incurred in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

The disease entity for which service connection is sought must be chronic, rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(a), to include psychoses, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that he has PTSD as a result of the rigors of active service.  More specifically, he alleges that while on active service he was singled out for discriminatory and prejudicial treatment by fellow sailors, including senior enlisted crew members and officers.  

A review of the service medical records is silent for any treatment or diagnosis of PTSD.  However, the service medical records do show that in August 1990, the Veteran began complaining of mental health symptoms and after psychiatric evaluation he was assigned a diagnosis of personality disorder.  Following Administrative Board proceedings, the Veteran received an early honorable discharge from the United States Navy based on the personality disorder and associated behavior.  

Post-service treatment notes of record are silent for treatment or diagnosis of any mental health disability, to include PTSD.  

The Board notes that for VA purposes, a personality disorder is not a disability for which service connection can be granted.  38 C.F.R. § 3.303(c) (2014).

At an October 2008 VA examination, the Veteran reported a stressor of discriminatory and prejudicial treatment experienced while in the Navy.  After examination and appropriate psychological testing, the examiner found that the Veteran did not have a diagnosis of PTSD, or any axis I mental health diagnosis.  The axis II diagnosis was mild dysfunctional personality traits.

While the Veteran might sincerely believe that he has PTSD that is related to active service and lay persons are competent to provide opinions on some medical issues, in this case the question of whether the Veteran has a medical diagnosis of PTSD or any other psychiatric disability falls outside the realm of common knowledge of a lay person and is an issue requiring medical expertise.  While the Veteran is competent to describe mental health symptoms, he is not competent to diagnose a disability based on those symptoms or to relate any psychiatric disability to service.  Therefore, the Veteran is not competent to provide a diagnosis or a medical opinion with respect to the issue of entitlement to service connection for PTSD.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For a disability to be service-connected, it must be present at the time a claim for VA disability compensation is filed or during or contemporary to the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  As the Veteran does not have a diagnosis of PTSD, service connection for such is not warranted.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The Veteran is diagnosed with a personality disorder, which is not a disability for VA purposes, and the evidence during or contemporary to the pendency of this claim does not show that it is at least as likely as not that he has a psychiatric disability for which service connection could be granted.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a psychiatric disability and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a psychiatric disability is denied. 



____________________________________________
Harvey P. Roberts
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


